FILED
                            NOT FOR PUBLICATION                            DEC 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-10200

               Plaintiff - Appellee,             D.C. No. 2:11-cr-02089-DGC

  v.
                                                 MEMORANDUM*
FRANCISCO PERAZA-GAMBOA,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Francisco Peraza-Gamboa appeals from the district court’s judgment and

challenges the 60-month sentence imposed following his guilty-plea conviction for

reentry of a removed alien, in violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Peraza-Gamboa argues that the district court committed procedural error by

relying on a clearly erroneous fact that is not pertinent to any of the 18 U.S.C.

§ 3553(a) sentencing factors. We need not resolve the parties’ dispute over the

proper standard of review because Peraza-Gamboa’s contention fails even on de

novo review. The district court did not err in considering the timing of Peraza-

Gamboa’s guilty plea and the extent of the government’s preparation for trial

because its findings regarding those facts were not “clearly erroneous,” and were

relevant to consideration of section 3553(a)(6) and his acceptance of responsibility.

See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Peraza-Gamboa also contends that his sentence is substantively

unreasonable in light of the alleged procedural errors, the staleness of his non-

violent conviction that led to the 16-level enhancement, and because this was his

first immigration offense. The district court did not abuse its discretion in

imposing a 60-month sentence. See Gall v. United States, 552 U.S. 38, 51 (2007).

The below-Guidelines sentence is substantively reasonable in light of the section

3553(a) sentencing factors and the totality of the circumstances, including Peraza-

Gamboa’s extensive criminal history. See id.

      AFFIRMED.




                                           2                                    12-10200